In an action, inter alia, to recover damages for breach of contract, the defendants Ron Shaver and Revash Development Group, LLC, appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), dated January 18, 2002, which denied their motion, in effect, for leave to renew their prior motion to vacate a judgment entered upon their default in appearing and answering, dated September 1, 2000.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the appellants’ motion for leave to renew their prior motion to vacate the judgment. The additional information submitted upon renewal was known to the appellants when the original motion was made, and they did not proffer a reasonable excuse for their failure to present those facts at that time (see Delvecchio v Bayside Chrysler Plymouth Jeep Eagle, 271 AD2d 636, 638 [2000]).
In any event, the additional information would not have changed the prior determination. Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.